Exhibit 10.1

 

EARTHLINK, INC.

2012 SHORT-TERM INCENTIVE BONUS PLAN

 

THIS 2012 SHORT-TERM INCENTIVE BONUS PLAN (this “Plan”) of EarthLink, Inc., a
Delaware corporation (the “Company”), for the benefit of the eligible employees
described herein, is adopted as of the 14th day of February 2012.  This Plan
replaces and supersedes the terms of the Company’s 2011 Short-Term Incentive
Bonus Plan as in effect prior to the adoption of this Plan.

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company has approved the Plan as set
forth herein.

 

NOW, THEREFORE, the Company hereby establishes the Plan as set forth below.

 

1.                                      STATEMENT OF PURPOSE

 

1.1                               Statement of Purpose.  The purpose of the Plan
is to encourage the creation of shareholder value by establishing a direct link
between Adjusted EBITDA (as defined below), Revenue (as defined below) and other
Corporate Performance Objectives achieved and the incentive compensation of
Participants in the Plan.

 

Participants contribute to the success of the Company through the application of
their skills and experience in fulfilling the responsibilities associated with
their positions.  The Company desires to benefit from the contributions of the
Participants and to provide an incentive bonus plan that encourages the
sustained creation of shareholder value.

 

2.                                      DEFINITIONS

 

2.1                               Definitions.  Capitalized terms used in the
Plan shall have the following meanings:

 

“Adjusted EBITDA” means EBITDA excluding stock-based compensation expense under
SFAS No. 123(R), net losses of equity affiliates, gain (loss) on investments,
net, impairment of goodwill and intangible assets and restructuring and
acquisition costs.  To the extent any Bonus Award to be paid to any Participant
pursuant to the Plan is paid (i) in cash, the calculation of Adjusted EBITDA
shall include any compensation expense attributable to the Bonus Awards paid in
cash or (ii) in shares of Common Stock, the calculation of Adjusted EBITDA shall
exclude any compensation expense attributable to the Bonus Awards paid in shares
of Common Stock.

 

“Bonus Award” means (i) for each Participant who is not a Management
Participant, the Participant’s Performance Bonus or such lesser amount as the
Committee in its sole discretion may determine as of a result of the failure by
the individual Participant to achieve desired individual performance levels for
the Bonus Period and (ii) for each Management Participant, the sum of (a) the
Management Participant’s Performance Bonus or such lesser amount as the
Committee in its

 

--------------------------------------------------------------------------------


 

sole discretion may determine as of a result of the failure by the individual
Management Participant to achieve desired individual performance levels for the
Bonus Period and (b) the Management Participant’s Discretionary Bonus, if any,
for the Bonus Period.

 

“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.

 

“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of any Employer
or any supervisory personnel of the Participant; (ii) any criminal act or act of
dishonesty or willful misconduct by the Participant that has a material adverse
effect on the property, operations, business or reputation of any Employer;
(iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other such agreement that
the Participant has with any Employer or (iv) acts by the Participant of willful
malfeasance or gross negligence in a matter of material importance to any
Employer.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)                                 the accumulation in any number of related or
unrelated transactions by any person of beneficial ownership (as such term is
used in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) of more than fifty percent (50%) of the combined voting power of the
Company’s voting stock; provided that, for purposes of this subsection (a), a
Change in Control will not be deemed to have occurred if the accumulation of
more than fifty percent (50%) of the voting power of the Company’s voting stock
results from any acquisition of voting stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (ii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Employer, or (iv) by any person pursuant to a merger, consolidation, or
reorganization (a “Business Combination”) that would not cause a Change in
Control under clauses (i) and (ii) of subsection (b) below; or

 

(b)                                 consummation of a Business Combination,
unless, immediately following that Business Combination, (i) all or
substantially all of the persons who are the beneficial owners of voting stock
of the Company immediately prior to that Business Combination beneficially own,
directly or indirectly, at least fifty percent (50%) of the then outstanding
shares of common stock and at least fifty percent (50%) of the combined voting
power of the then outstanding voting stock entitled to vote generally in the
election of directors of the entity resulting from that Business Combination
(including, without limitation, an entity that as a result of that transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), in substantially the same
proportions relative to each other as their ownership, immediately prior to that
Business Combination, of the voting stock of the Company, and (ii) at least
sixty percent (60%) of the members of the Board of Directors of the entity
resulting from that Business Combination holding at least sixty percent (60%) of
the voting power of such Board of Directors were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board of Directors providing for that Business Combination and,

 

2

--------------------------------------------------------------------------------


 

as a result of or in connection with such Business Combination, no person has
the right to dilute either such percentages by appointing additional members to
the Board of Directors or otherwise without election or action by the
shareholders; or

 

(c)                                  a sale or other disposition of all or
substantially all the assets of the Company, except pursuant to a Business
Combination that would not cause a Change in Control under clauses (i) and
(ii) of subsection (b) above, or

 

(d)                                 approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that would not cause a Change in Control under clauses
(i) and (ii) of subsection (b) above; or

 

(e)                                  the acquisition by any person, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Company (i) through the ownership of securities which provide
the holder with such power, excluding voting rights attendant with such
securities, or (ii) by contract; provided the Change in Control will not be
deemed to have occurred if such power was acquired (x) directly from the Company
in a transaction approved by the Incumbent Board, (y) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Employer
or (z) by any person pursuant to a Business Combination that would not cause a
Change in Control under clauses (i) and (ii) of subsection (b) above.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Leadership and Compensation Committee of the Board of
Directors of the Company which will administer the Plan.

 

“Compensation” means the Participant’s actual wages earned during the Bonus
Period, excluding incentive payments, salary continuation, bonuses, income from
equity awards, stock options, restricted stock, restricted stock units, deferred
compensation, commissions, and any other forms of compensation over and above
the Participant’s actual wages earned during the Bonus Period.

 

“Common Stock” means the common stock, $.01 par value per share, of the Company.

 

“Corporate Performance Objectives” means Adjusted EBITDA and Revenue, in such
amounts as the Committee shall determine in its sole discretion for the Bonus
Period that must be achieved for the Participant’s Performance Bonus Multiplier
for the Bonus Period to be greater than zero (0). Notwithstanding the foregoing,
the Committee may establish Corporate Performance Objectives based upon any of
the business criteria with respect to which Awards (as defined therein) that are
intended to constitute qualified performance-based compensation under the
Company’s 2011 Equity and Cash Incentive Plan may be based.  The Committee shall
adjust the Corporate Performance Objectives as the Committee in its sole
discretion may determine is appropriate in the event of unbudgeted acquisitions
or divestitures or other unexpected fundamental changes in the business of the
Company, an Affiliate or business unit or any product that is material taken as
a whole to fairly and equitably determine the Bonus Awards and to prevent any
inappropriate enlargement or dilution of the Bonus Awards.  In that respect, the
Corporate Performance Objectives may be adjusted to reflect, by way of example
and not of limitation, (i) unanticipated asset write-downs or impairment
charges, (ii) litigation or claim judgments or

 

3

--------------------------------------------------------------------------------


 

settlements thereof, (iii) changes in tax laws, accounting principles or other
laws or provisions affecting reported results, (iv) accruals for reorganization
or restructuring programs, or extraordinary non-reoccurring items as described
in Accounting Principles Board Opinion No.  30 or as described in management’s
discussion and analysis of the financial condition and results of operations
appearing in the Company’s Annual Report on Form 10-K for the applicable year,
(v) acquisitions or dispositions or (vi) foreign exchange gains or losses.  To
the extent any such adjustments affect any Bonus Award, the intent is that the
adjustments shall be in a form that allows the Bonus Award to continue to meet
the requirements of Section 162(m) of the Code for deductibility to the extent
intended.

 

“Corporate Priorities” means the established goals of the Company to (i) conduct
the Company’s business in a way that is consistent with the Company’s mission
and values; (ii) meet or exceed the financial commitments the Company makes to
its shareholders; (iii) build and communicate the Company’s strategy to evolve
the Company into a leading IP infrastructure and managed services company;
(iv) successfully integrate recent acquisitions against goals to meet financial
synergy targets and optimize the assets and skill sets acquired; (v) build a
strong succession planning process that serves as the foundation for developing
and deploying people at every level of the Company to support the Company’s
short and long-term strategic intent; and (vi) develop a capital structure
strategy that provides the flexibility to support the Company’s strategic
direction and optimizes shareholder value.

 

“Disability” has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Disability means where the Participant is
“disabled” or has incurred a “disability” in accordance with the policies of the
Employer that employs the Employee in effect at the applicable time.

 

“Discretionary Bonus” means the dollar amount which results from multiplying the
Management Participant’s Compensation for the Bonus Period by the product of the
Management Participant’s Discretionary Target Bonus Percent and the Management
Participant’s Discretionary Bonus Multiplier.

 

“Discretionary Bonus Multiplier” means either (i) zero (0) or (ii) the
percentage from one percent (1%) to two hundred percent (200%) that applies to
determine the Management Participant’s Discretionary Bonus for the Bonus
Period.  The Committee may but is not required to establish, in advance, the
Discretionary Bonus Multipliers that relate to the individual performance levels
that must be achieved during the Bonus Period to calculate the Management
Participant’s Discretionary Bonus; the Committee alternatively may determine the
Management Participant’s Discretionary Bonus Multiplier at any time before
payment of the Discretionary Bonus, including after the end of the Bonus Period.

 

“Discretionary Target Aggregate Bonus” means the Discretionary Bonus that would
be earned if the Management Participant’s Discretionary Bonus Multiplier were
one hundred percent (100%).

 

“Discretionary Target Bonus Percent” means the percent of the Management
Participant’s Compensation that will be earned as a Discretionary Bonus where
the individual performance

 

4

--------------------------------------------------------------------------------


 

levels that are achieved for the Bonus Period results in a Discretionary Bonus
Multiplier of one hundred percent (100%).  The Discretionary Target Bonus
Percent for each Management Participant shall be established by the Committee
but may not exceed twenty percent (20%) for the Bonus Period.

 

“Distribution” means the payment of the Bonus Award under the Plan.

 

“Distribution Date” means the date on which the Distribution occurs.

 

“EBITDA” means income (loss) from continuing operations before interest income
(expense) and other, net, income, taxes, depreciation and amortization.

 

“Effective Date” means January 1, 2012.

 

“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records.  A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee.  An Employee does not include
(i) any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.

 

“Employer” means EarthLink, Inc. (also referred to as the “Company”) and any
other entity that is part of a controlled group of corporations or is under
common control with the Company within the meaning of Sections 1563(a),
414(b) or 414(c) of the Code, except that, in making any such determination,
fifty percent (50%) shall be substituted for eighty percent (80%) each place
therein.

 

“Incumbent Board” means a Board of Directors of the Company at least a majority
of whom consist of individuals who either are (a) members of the Company’s Board
of Directors as of the Effective Date of the adoption of this Plan or
(b) members who become members of the Company’s Board of Directors subsequent to
the date of the adoption of this Plan whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least sixty percent
(60%) of the directors then comprising the Incumbent Board (either by specific
vote or by approval of a proxy statement of the Company in which that person is
named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Securities Exchange act of 1934, as amended) with
respect to the election or removal of directors or other action or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board of Directors of the Company.

 

“Management” means the Employees or Participants, as applicable, who are the
executive officers of EarthLink, Inc., individually or as a group, as designated
by the Board of Directors of the Company.

 

5

--------------------------------------------------------------------------------


 

“Maximum Bonus Award” means the maximum Bonus Award, denoted as a dollar amount,
which can be earned and paid to the Participant for the Bonus Period as
established by the Committee.

 

“Participant” means an Employee of an Employer who is selected to participate in
the Plan.

 

“Performance Bonus” means the dollar amount which results from multiplying the
Participant’s Compensation for the Bonus Period by the product of the
Participant’s Performance Target Bonus Percent and the Participant’s Performance
Bonus Multiplier.

 

“Performance Bonus Multiplier” means either (i) zero (0) or (ii) the percentage
from fifty percent (50%) to two hundred percent (200%) that applies to determine
the Participant’s Performance Bonus for the Bonus Period.  The Committee shall
establish the Performance Bonus Multipliers that relate to the levels of
Corporation Performance Objectives that must be achieved during the Bonus Period
to calculate the Participant’s Performance Bonus.

 

“Performance Target Aggregate Bonus” means the Performance Bonus that would be
earned if the Participant’s Performance Bonus Multiplier were one hundred
percent (100%).

 

“Performance Target Bonus Percent” means the percent of the Participant’s
Compensation that will be earned as a Performance Bonus where the Corporate
Performance Objectives that are achieved for the Bonus Period result in a
Performance Bonus Multiplier of one hundred percent (100%).  The Performance
Target Bonus Percent for each Participant shall be established consistent with
the Participant’s position in the Company’s compensation structure except that
the Performance Target Bonus Percent for each Management Participant shall be
established by the Committee but may not exceed eighty percent (80%) for the
Bonus Period.

 

“Plan” means this EarthLink, Inc. 2012 Short-Term Incentive Bonus Plan, in its
current form and as it may be hereafter amended.

 

“Revenue” means gross revenue from operations.

 

“Target Aggregate Bonus” means the Bonus Award that would be earned (i) for a
Participant other than a Management Participant, if the Participant’s
Performance Bonus Multiplier were one hundred percent (100%) and (ii) for a
Management Participant, if the Management Participant’s Performance Bonus
Multiplier and Discretionary Bonus Multiplier were both one hundred percent
(100%).

 

3.                                      ADMINISTRATION OF THE PLAN

 

3.1                               Administration of the Plan.  The Committee
shall be the sole administrator of the Plan and shall have full authority to
formulate adjustments and make interpretations under the Plan as it deems
appropriate. The Committee shall also be empowered to make any and all of the
determinations not herein specifically authorized which may be necessary or
desirable for the effective administration of the Plan. Any decision or
interpretation of any provision of this Plan adopted by the Committee shall be
final and conclusive. Benefits under this Plan shall be paid only if the
Committee determines, in its sole discretion, that the Participant or
Beneficiary is entitled to

 

6

--------------------------------------------------------------------------------


 

them. None of the members of the Committee shall be liable for any act done or
not done in good faith with respect to this Plan. The Company shall bear all
expenses of administering this Plan.

 

4.                                      ELIGIBILITY

 

4.1                               Establishing Participation.  Each Employee
whose position in the Company’s compensation structure entitles him or her to
participate in the Plan shall participate in the Plan for the applicable Bonus
Period except that (a) the Committee must approve the members of Management, if
any, who shall be entitled to participate in the Plan for the Bonus Period and
(b) no Employee who is eligible for commission or incentive-based compensation
(in lieu of wages or base salary) shall be eligible to participate in the Plan. 
The Committee shall retain the discretion to name as a Participant any
otherwise-eligible member of Management hired or promoted after the commencement
of the Bonus Period.

 

5.                                      AMOUNT OF BONUS AWARDS

 

5.1                               Establishment of Bonuses.

 

(a)                                 Initial Determinations.  The Committee shall
establish generally for each Participant the Performance Target Bonus Percent
and the Performance Bonus Multiplier that will apply with respect to the
designated levels of achievement of the Corporate Performance Objectives for the
Bonus Period.  The Performance Bonus Multiplier for each Participant will be
based on the achievement of such Corporate Performance Objectives as the
Committee shall designate, which may include the achievement of one or more
Corporate Performance Objectives or any combination of Corporate Performance
Objectives as the Committee may select.  The Committee also shall establish
generally for each Management Participant the Discretionary Target Bonus Percent
and Discretionary Bonus Multiplier that will apply with respect to the
designated levels of individual performance for the Bonus Period. The
Discretionary Bonus Multiplier for each Management Participant shall be based on
the achievement of such individual performance levels, whether or not with
respect to Corporate Priorities, as the Committee shall designate, which may
include the achievement of one or more individual levels of performance or any
combination of individual performance levels as the Committee may select.

 

(b)                                 Corporate Performance Objectives.  The
Committee shall establish the Corporate Performance Objectives that must be
achieved to determine each Participant’s Performance Bonus Multiplier for the
Bonus Period. To the extent the Corporate Performance Objectives are not
achieved, the Performance Bonus Multiplier shall be zero (0).  The Corporate
Performance Objectives to be achieved must take into account and be calculated
with respect to the full accrual and payment of the Bonus Awards under the Plan.

 

The Corporate Performance Objectives must be established in writing no later
than the earlier of (i) ninety (90) days after the beginning the period of
service to which they relate and (ii) before the lapse of twenty-five percent
(25%) of the period of service to which they relate; they must be uncertain of
achievement at the time they are established; and the achievement of the
Corporate Performance Objectives must be determinable by a third party with
knowledge of the relevant facts.  The Corporate Performance Objectives may be
stated with respect to the Company’s, an Affiliate’s, a product’s, and/or a
business unit’s Adjusted EBITDA, Revenue or

 

7

--------------------------------------------------------------------------------


 

other Corporate Performance Objectives and/or any combination of the foregoing
as the Committee may designate.  The Corporate Performance Objectives may, but
need not, be based upon an increase or positive result under the aforementioned
business criteria and could include, for example and not by way of limitation,
maintaining the status quo or limiting the economic losses (measured, in each
case, by reference to the specific business criteria).  The Corporate
Performance Objectives may not include solely the mere continued employment of
the Participant.  However, the Performance Bonus may become payable contingent
on the Participant’s continued employment at the time the Bonus Award becomes
payable, in addition to the Corporate Performance Objectives described above.

 

(c)                                  Individual Performance Levels.  The
Committee shall establish the individual performance levels that must be
achieved to determine each Management Participant’s Discretionary Bonus
Multiplier for the Bonus Period.  The individual performance levels may be
established at the same time as the Committee establishes the Corporate
Performance Objectives or any other time during the Bonus Period or the
Committee may determine each Management Participant’s Discretionary Bonus
Multiplier after review of the Management Participant’s individual performance
level for the Bonus Period.  The Discretionary Bonus may become payable
contingent on the Management Participant’s continued employment at the time the
Bonus Award becomes payable, in addition to the individual performance levels
that may be designated.

 

5.2                               Calculation of Bonus Awards.

 

(a)                                 Timing of the Calculation.  The calculations
necessary to determine the Bonus Awards for the Bonus Period shall be made no
later than the fifteenth day of the third month following the end of the Bonus
Period for which the Bonus Awards are to be calculated. Such calculation shall
be carried out in accordance with this Section 5.2.

 

(b)                                 Calculation.  Following the end of the Bonus
Period, each Participant’s Performance Bonus shall be calculated, and the
Participant’s Performance Bonus for the Bonus Period shall be either the
Participant’s Performance Bonus or such lesser amount as the Committee in its
sole discretion may determine as set forth in Section 5.2(d).  Following the end
of the Bonus Period, each Management Participant’s Discretionary Bonus, if any,
also shall be calculated, and the Management Participant’s Discretionary Bonus
for the Bonus Period shall be either the Participant’s Discretionary Bonus or
such lesser amount as the Committee in its sole discretion may determine as set
forth in Section 5.2(d).  Each Participant’s Bonus Award will then be
calculated.  Notwithstanding any other provision of the Plan, the Participant’s
Bonus Award may not exceed the Participant’s Maximum Bonus Award.

 

(c)                                  Written Determination.  For the Performance
Bonus, which is based on the achievement of Corporate Performance Objectives,
the Committee shall certify in writing whether such Corporate Performance
Objectives have been achieved.  For the Discretionary Bonus, the Committee may
not increase or award any Discretionary Bonus as a result of, or where the facts
and circumstances indicate that such increase or award is because of, the
failure to achieve the Corporate Performance Objectives upon which the
Performance Bonus for the same Bonus Period which were intended to constitute
qualified performance-based compensation within the meaning of Section 162(m) of
the Code were based.  The Bonus Awards payable under this Plan are intended to
constitute Awards (as defined therein) under the Company’s 2011 Equity and Cash
Incentive Plan or under any other plan under which Bonus Awards may be paid (as
the Committee shall designate), to the maximum extent possible.  Accordingly,
the Bonus Awards hereunder also will be subject to the terms of the Company’s
2011 Equity and Cash

 

8

--------------------------------------------------------------------------------


 

Incentive Plan or such other plan, to the extent applicable.  Any Bonus Awards
or portions thereof that do not constitute Awards (as defined therein) under the
Company’s 2011 Equity and Cash Incentive Plan or such other plan shall be deemed
separate Bonus Awards that are granted under this Plan but outside of the
Company’s 2011 Equity and Cash Incentive Plan or any other such plan.

 

(d)                                 Negative Discretion.  Notwithstanding any
other provision of the Plan, the Participant’s Performance Bonus may be reduced,
but not below zero (0), if the Participant’s individual performance for the
Bonus Period falls below that expected of such Participant.  Management “subject
to the approval of the Committee” may determine if any Participant’s Performance
Bonus should be reduced to determine the Participant’s Bonus Award as a result
of the Participant’s failure to achieve required individual performance levels
during the Bonus Period. The Committee shall determine in its discretion whether
any Performance Bonuses for Management Participants should be reduced to
determine the Participant’s Bonus Award for failure to achieve the desired
individual performance levels, whether or not with respect to Corporate
Priorities, during the Bonus Period.  Additionally, notwithstanding any other
provision of the Plan, a Management Participant’s Discretionary Bonus may be
reduced, but not below zero (0), by the Committee if the Management
Participant’s individual performance level for the Bonus Period, whether or not
with respect to Corporate Priorities, falls below that expected of such
Management Participant, regardless of achievement of any individual performance
levels previously designated by the Committee.  Any reduction of a Participant’s
Performance Bonus or a Management Participant’s Discretionary Bonus shall be at
the sole and absolute discretion of the Committee.

 

6.                                      PAYMENT OF AWARDS

 

6.1                               Eligibility for Payment.  Except as otherwise
set forth in Sections 7.1 and 8.1 of this Plan, Bonus Awards shall not be paid
to any Participant who is not employed by an Employer on the date the
Distribution is to be made, and a Participant who terminates employment with all
Employers shall not be eligible to receive any Distribution for (i) the Bonus
Period that includes such termination of employment, (ii) any prior Bonus Period
to the extent not paid before such termination of employment nor (iii) any
future Bonus Periods.

 

6.2                               Timing of Payment.  Any Distribution to be
paid for a Bonus Period shall be paid no later than the 15th day of the third
month following the end of the Bonus Period.

 

6.3                               Payment of Award.  The amount of the Bonus
Award to be paid pursuant to this Section 6 to a Participant who is employed by
the Company shall be paid in one lump sum cash payment by the Company, except
that the Company, in its sole discretion, may elect to pay part or all of the
amount of any Bonus Award payable to such Participant for the Bonus Period that
exceeds the Participant’s Target Aggregate Bonus for such Bonus Period in shares
of Common Stock in lieu of cash.  The amount of the Bonus Award to be paid
pursuant to this Section 6 to a Participant who is employed by an Affiliate
shall be paid in one lump sum cash payment by the Affiliate that employs the
Participant, except that the Affiliate, in its sole discretion, may elect to

 

9

--------------------------------------------------------------------------------


 

pay part or all of the amount of any Bonus Award payable to such Participant for
the Bonus Period that exceeds the Participant’s Target Aggregate Bonus for such
Bonus Period in shares of Common Stock in lieu of cash.  In the event part or
all of any Bonus Award is to be paid in shares of Common Stock, the number of
shares to be delivered shall be equal to the dollar amount of the Bonus Award
otherwise payable divided by the closing price of a share of Common Stock on the
day the Committee approves the amount of the Participant’s Bonus Award if such
day is a trading day or, if such day is not a trading day, the closing price of
a share of Common Stock on the last trading day immediately before the day the
Committee approves the amount of the Participant’s Bonus Award.  Shares of
Common Stock to be delivered under this Plan shall be paid under the Company’s
2011 Equity and Cash Incentive Plan or under any other plan under which shares
of Common Stock are otherwise available for payment of Bonus Awards, as the
Committee shall designate.

 

6.4                               Taxes; Withholding.  To the extent required by
law, the Employer shall withhold from all Distributions made hereunder any
amount required to be withheld by Federal and state or local government or other
applicable laws. Each Participant shall be responsible for satisfying in cash or
cash equivalent acceptable to the Company any income and employment tax
withholdings applicable to any Distribution to the Participant under the Plan.
The Company, to the extent applicable law permits, may permit the Participant to
pay applicable tax withholdings by withholding shares of Common Stock that the
Participant otherwise would receive upon the Distribution but only to satisfy
the Participant’s minimum required tax withholdings.  Any shares of Common Stock
withheld to pay applicable tax withholdings shall be equal to the dollar amount
of the withholding divided by the closing price of a share of Common Stock on
the last trading date immediately before the date of the Distribution.

 

7.                                      CHANGE IN CONTROL

 

7.1                               Payment after a Change in Control.  If at any
time after a Change in Control occurs the Participant’s employment with all
Employers is terminated by an Employer for any reason other than Cause, death or
Disability, then, the Participant shall be entitled to receive for the Bonus
Period that includes the date of the Participant’s termination of employment the
Bonus Award that would result based on actual business results for the entire
Bonus Period taking into account the Corporate Performance Objectives achieved
during the Bonus Period, calculated on the same basis as other
similarly-situated Participants, and assuming for each Management Participant a
Discretionary Bonus Multiplier of no less than one hundred percent (100%), or
such greater or lesser percent if established prior to the Change in Control,
except that the Bonus Award for that Bonus Period shall be based solely upon the
Participant’s Compensation for that Bonus Period through the time of termination
of employment; provided, however, that Participant shall only be entitled to
receive such Bonus Award for the Bonus Period that includes the date of the
Participant’s termination of employment if the Participant’s termination of
employment occurs after the first calendar quarter of the Bonus Period and prior
to payment of the Bonus Award for the Bonus Period in which the Participant’s
employment is so terminated.  Each Participant described above also shall be
entitled to receive any Bonus Award payable for any Bonus Period that ended
before the termination of the Participant’s employment on the same basis as the
Bonus Award for the Bonus Period that includes the date of the Participant’s
termination of employment.  Such Bonus Awards shall be paid at the normal time
of the bonus payout as if the Participant had

 

10

--------------------------------------------------------------------------------


 

remained employed but in no event later than the 15th day of the third month
following the end of the Bonus Period.  If at any time after a Change in Control
occurs the Participant’s employment with all Employers is terminated by an
Employer for any reason other than Cause, death or Disability, the Participant
shall not be entitled to receive a Bonus Award for the Bonus Period that
includes the date of the Participant’s termination of employment if the
Participant’s termination of employment occurs during the first calendar quarter
of the Bonus Period.

 

8.                                      TERMINATION OF EMPLOYMENT

 

8.1                               Payment after Termination of Employment.  If
before a Change in Control occurs the Participant’s employment with all
Employers is terminated by an Employer, such that the Participant is entitled to
receive benefits under any severance plan maintained by the Company or any
Affiliate, then, if the Participant’s employment is terminated by an Employer
after the first calendar quarter of the Bonus Period and prior to payment of the
Bonus Award for the Bonus Period in which the Participant’s employment is
terminated, the Participant shall be entitled to receive for the Bonus Period
that includes the date of the Participant’s termination of employment the Bonus
Award that would result based on actual business results for the entire Bonus
Period, taking into account the Corporate Performance Objectives achieved during
the Bonus Period, and actual individual performance levels achieved for the
entire Bonus Period, calculated on the same basis as other similarly-situated
Participants, except that the Bonus Award for that Bonus Period shall be based
solely upon the Participant’s Compensation for that Bonus Period through the
time of termination of employment.  Each Participant described above also shall
be entitled to receive any Bonus Award payable for any Bonus Period that ended
before the termination of the Participant’s employment.  Such Bonus Awards shall
be paid at the normal time of the bonus payout as if the Participant had
remained employed but in no event later than the 15th day of the third month
following the end of the Bonus Period.  If before a Change in Control occurs the
Participant’s employment with all Employers is terminated by an Employer, such
that the Participant is entitled to receive benefits under any severance plan
maintained by the Company or any Affiliate, if the Participant’s employment is
terminated by an Employer during the first calendar quarter of the Bonus Period,
the Participant shall not be entitled to receive any Bonus Award for the Bonus
Period that includes the date of the Participant’s termination of employment.

 

9.                                      MISCELLANEOUS

 

9.1                               Unsecured General Creditor.  Participants and
their beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests, or other claim in any property or assets of the
Employer. Any and all assets shall remain general, unpledged, unrestricted
assets of the Employer. The Employer’s obligation under the Plan shall be that
of an unfunded and unsecured promise to pay cash or shares of Common Stock in
the future, and there shall be no obligation to establish any fund, any security
or any other restricted asset in order to provide for the payment of amounts
under the Plan.

 

9.2                               Obligations to the Employer.  If a Participant
becomes entitled to a Distribution under the Plan, and, if, at the time of the
Distribution, such Participant has outstanding any debt, obligation or other
liability representing an amount owed to any Employer, then the Employer may
offset such amounts owing to it or any other Employer against the amount of any
Distribution.

 

11

--------------------------------------------------------------------------------


 

Such determination shall be made by the Committee. Any election by the Committee
not to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

 

9.3                               Nonassignability.  Neither a Participant nor
any other person shall have any right to commute, sell, assign, transfer,
pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be unassignable and nontransferable. No part of a Distribution, prior to actual
Distribution, shall be subject to seizure or sequestration for the payment of
any debts, judgments, alimony or separate maintenance owed by a Participant or
any other person, nor shall it be transferable by operation of law in the event
of the Participant’s or any other persons bankruptcy or insolvency, except as
set forth in Section 9.2 above.

 

9.4                               Employment or Future Pay or Compensation Not
Guaranteed.  Nothing contained in this Plan nor any action taken hereunder shall
be construed as a contract of employment or as giving any Participant or any
former Participant any right to be retained in the employ of an Employer or
receive or continue to receive any rate of pay or other compensation, nor shall
it interfere in any way with the right of an Employer to terminate the
Participant’s employment at any time without assigning a reason therefore.

 

9.5                               Gender, Singular and Plural.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine, or
neuter, as the identity of the person or persons may require. As the context may
require, the singular may be read as the plural and the plural as the singular.

 

9.6                               Captions.  The captions to the articles,
sections, and paragraphs of this Plan are for convenience only and shall not
control or affect the meaning or construction of any of its provisions.

 

9.7                               Applicable Law.  This Plan shall be governed
and construed in accordance with the laws of the State of Georgia.

 

9.8                               Validity.  In the event any provision of the
Plan is held invalid, void, or unenforceable, the same shall not affect, in any
respect whatsoever, the validity of any other provision of the Plan.

 

9.9                               Notice.  Any notice or filing required or
permitted to be given to the Committee shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the principal office
of the Company, directed to the attention of the President and CEO of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 

9.10                        Compliance.  No Distribution shall be made hereunder
except in compliance with all applicable laws and regulations (including,
without limitation, withholding tax requirements), any listing agreement with
any stock exchange to which the Company is a party, and the rules of

 

12

--------------------------------------------------------------------------------


 

all domestic stock exchanges on which the Company’s shares of capital stock may
be listed. The Company shall have the right to rely on an opinion of its counsel
as to such compliance. No Distribution shall be made hereunder unless the
Employer has obtained such consent or approval as the Employer may deem
advisable from regulatory bodies having jurisdiction over such matters.

 

9.11                        No Duplicate Payments.  The Distributions payable
under the Plan are the maximum to which the Participant is entitled in
connection with the Plan. To the extent the Participant and the Employer are
parties to any other agreements or arrangements relating to the Participant’s
employment that provide for payments of any bonuses under this Plan on
termination of employment, this Plan shall be construed and interpreted so that
the Bonus Awards and Distributions payable under the Plan are only paid once; it
being the intent of this Plan not to provide the Participant any duplicative
payments of Bonus Awards. To the extent a Participant is entitled to a bonus
payment calculated under this Plan under any other agreement or arrangement that
would constitute a duplicative payment of the Bonus Award or Distribution; to
the extent of that duplication, no Bonus Award or Distribution will be payable
hereunder.

 

9.12                        Confidentiality.  The terms and conditions of this
Plan and the Participant’s participation hereunder shall remain strictly
confidential. The Participant may not discuss or disclose any terms of this Plan
or its benefits with anyone except for Participant’s attorneys, accountants and
immediate family members who shall be instructed to maintain the confidentiality
agreed to under this Plan, except as may be required by law.

 

9.13                        Temporary Leaves of Absence.  The Committee in its
sole discretion may decide to what extent leaves of absence for government or
military service, illness, temporary disability or other reasons shall, or shall
not be, deemed an interruption or termination of employment.

 

9.14                        Clawback Provision.  Notwithstanding any other
provision of the Plan, the Participant shall reimburse or return to the Employer
(i) the gross aggregate amount of any cash Distribution that the Participant
previously received under the Plan, (ii) any shares of Common Stock that the
Participant previously received under the Plan, (iii) an amount equal to any
dividends the Participant previously received with respect to any shares of
Common Stock that must be returned to the Employer and (iv) any and all other
amounts the Participant received or earned that are attributable to a
Distribution under the Plan, to the extent required under applicable law or any
clawback or compensation recoupment policy that the Employer may adopt as long
as such requirement to reimburse or return is triggered by action of the
Committee or the Board that is taken prior to a Change in Control.

 

10.                               AMENDMENT AND TERMINATION OF THE PLAN

 

10.1                        Amendment.  Except as set forth in Section 10.3
below, the Committee in its sole discretion may at any time amend the Plan in
whole or in part.

 

13

--------------------------------------------------------------------------------


 

10.2                        Termination of the Plan.

 

(a)                                 Employer’s Right to Terminate.  Except as
set forth in Section 10.3 below, the Committee may at any time terminate the
Plan, if it determines in good faith that the continuation of the Plan is not in
the best interest of the Company and its shareholders.  No such termination of
the Plan shall reduce any Distributions already made.

 

(b)                                 Payments upon Termination of the Plan.  Upon
the termination of the Plan under this Section, Awards for future Bonus Periods
shall not be made.  With respect to the Bonus Period in which such termination
takes place, the Employer will pay to each Participant the Participant’s Bonus
Award, if any, for such Bonus Period, less any applicable withholdings, only to
the extent the Committee provides for any such payments on termination of the
Plan (in which case all such payments will be made no later than the 15th day of
the third month following the end of the Bonus Period that includes the
effective date of termination of the Plan).

 

10.3                        Amendment or Termination after a Change in Control. 
Notwithstanding any other provision of the Plan, the Committee may not amend or
terminate the Plan in whole or in part, or change eligibility for participation
in the Plan, on or after a Change in Control to the extent any such amendment or
termination, or change in eligibility for participation in the Plan, would
adversely affect the Participants’ rights hereunder or result in Bonus Awards
not being paid consistent with the terms of the Plan in effect prior to such
amendment or termination for the Bonus Period in which the amendment or
termination of the Plan takes place and any prior Bonus Period, and assuming for
each Management Participant a Discretionary Bonus Multiplier of no less than one
hundred percent (100%), or such greater or lesser percent if established prior
to the Change in Control, for any such Bonus Period.

 

11.                               COMPLIANCE WITH SECTION 409A

 

11.1                        Tax Compliance.  This Plan is intended to be exempt
from the applicable requirements of Section 409A of the Code and shall be
construed and interpreted in accordance therewith. The Company may at any time
amend, suspend or terminate this Plan, or any payments to be made hereunder, as
necessary to be exempt from Section 409A of the Code. Notwithstanding the
preceding, neither the Company nor any Employer shall be liable to any Employee
or any other person if the Internal Revenue Service or any court or other
authority having jurisdiction over such matter determines for any reason that
any Bonus Award or Distribution to be made under this Plan is subject to taxes,
penalties or interest as a result of failing to comply with Section 409A of the
Code. The Distributions under the Plan are intended to satisfy the exemption
from Section 409A of the Code for “short-term deferrals.”

 

12.                               CLAIMS PROCEDURES

 

12.1                        Filing of Claim.  If a Participant becomes entitled
to a Bonus Award or a Distribution has otherwise become payable, and the
Participant has not received the benefits to which the Participant believes he
is entitled under such Bonus Award or Distribution, then the Participant must
submit a written claim for such benefits to the Committee within ninety (90)
days

 

14

--------------------------------------------------------------------------------


 

of the date the Bonus Award would have become payable (assuming the Participant
is entitled to the Bonus Award) or the claim will be forever barred.

 

12.2                        Appeal of Claim.  If a claim of a Participant is
wholly or partially denied, the Participant or his duly authorized
representative may appeal the denial of the claim to the Committee. Such appeal
must be made at any time within thirty (30) days after the Participant receives
written notice from the Committee of the denial of the claim. In connection
therewith, the Participant or his duly authorized representative may request a
review of the denied claim, may review pertinent documents and may submit issues
and comments in writing. Upon receipt of an appeal, the Committee shall make a
decision with respect to the appeal and, not later than sixty (60) days after
receipt of such request for review, shall furnish the Participant with a
decision on review in writing, including the specific reasons for the decision,
as well as specific references to the pertinent provisions of the Plan upon
which the decision is based.  Notwithstanding the foregoing, if the Committee
has not rendered a decision on appeal within sixty (60) days after receipt of
such request for review, the Participant’s appeal shall be deemed to have been
denied upon the expiration of the sixty (60)-day review period.

 

12.3                        Final Authority.  The Committee has discretionary
and final authority under the Plan to determine the validity of any claim.
Accordingly, any decision the Committee makes on the Participant’s appeal shall
be final and binding on all parties. If a Participant disagrees with the
Committee’s final decision, the Participant may bring suit, but only after the
claim on appeal has been denied or deemed denied. Any such lawsuit must be filed
within ninety (90) days of the Committee’s denial (or deemed denial) of the
Participant’s claim or the claim will be forever barred.

 

13.                               COMPLIANCE WITH SECTION 162(M)

 

13.1                        Section 162(m) Compliance. It is the intent of the
Company that the Plan and any Performance Bonus payable under the Plan to
Participants who are or may become persons whose compensation is subject to
Section 162(m) of the Code and that are intended to constitute qualified
performance-based compensation satisfy any applicable requirements of Section
162(m) of the Code to qualify as qualified performance-based compensation.  Any
provision, application or interpretation of the Plan inconsistent with this
intent shall be disregarded or deemed to be amended to the extent necessary to
conform to such requirements.  Any Performance Bonus that is intended to
constitute qualified performance-based compensation may only become payable if
the applicable Corporate Performance Objectives are achieved.  Any Performance
Bonus that is intended to constitute qualified performance-based compensation
that is only nominally or partially contingent on achieving the Corporate
Performance Objectives may not be awarded under the Plan.  However, the Company
may pay a Discretionary Bonus, or other types of compensation, inside or outside
the Plan, which may or may not be deductible.  In no event, however, may any
Management Participant be entitled to a Discretionary Bonus under the Plan under
two arrangements, where payment of the Discretionary Bonus that is not intended
to be qualified performance-based compensation is contingent upon the failure to
meet the Corporate Performance Objectives upon which the Performance Bonus that
is intended to constitute qualified performance-based compensation is based. 
The provisions of the Plan may be bifurcated by the Committee at any time, so
that certain provisions of the Plan required in order to satisfy the

 

15

--------------------------------------------------------------------------------


 

requirements of Section 162(m) of the Code are only applicable to Participants
whose compensation is subject to 162(m) of the Code.

 

16

--------------------------------------------------------------------------------